DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9, 14, 15-16 and 20 are objected to because of the following informalities:  
In claims 7, 14 and 20, all references to the “transparent material” should be changed to --- transparent elastomeric matrix material”. 
In claim 9, in lines 19-20, the limitation “a surgical site” should be changed to --- the surgical site ---.
In claim 9, in line 23, the limitation “a computer processor” should be changed to --- the processor ---.
In claim 9, in line 13, the word “and” should be deleted.  
In claim 15, in line 10, the term “a surgical site” should be changed to --- the surgical site ---.
In claim 16, in line 11, the term “a surgical site” should be changed to – the surgical site --.
In claim 16, in line 14, the word “and” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reflected light" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the non-rigid, bendable, surgical lighting system" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 2, in lines 17-18, the limitation “receive light reflected from a surgical site” is recited.  The scope of the claim is rendered indefinite since it is unclear as to whether the received reflected “light” set forth in claim 2 is referring to the same “reflected light” set forth in line 3 of claim 1 or referring to different “reflected” light.  Further, it is unclear as to whether the “a surgical site” in claim 2 is referring to the same or different “surgical site” set forth in line 5 of claim 1.  For examination purposes, the former is assumed. 
With regards to claim 2, in line 2, the limitation “a lighting system” is recited.  However, claim 1, line 1 sets forth that the claim is directed to “A surgical lighting system”, and therefore it is unclear as to whether the “lighting system” in claim 2  is referring to the same “lighting system” set forth in claim 1 or to a different, additional lighting system. Claim 9 is similarly rejected.  
With regards to claim 2, in line 19, the claim sets forth that “a computer processor is further configured to adaptively adjust…”.  However, claim 1 already sets forth that a “processor” is configured to perform the adaptive adjustment (see line 11 of claim 1).  Therefore, the claim is indefinite as it is unclear as to which processor (i.e. the processor of claim 1 or the “computer processor” of claim 2) performs the adjustment.  For examination purposes, it assumed that the “computer processor” should instead be referring to --- the processor --- of claim 1.
With regards to claim 2, in lines 14-15, the limitation “a light source configured to couple with the proximal end…the proximal end configured to couple with a light source…” is recited.  The limitation renders the claim indefinite since 1), it is unclear as to whether the second occurrence of “a light source” is referring to the same or different light source as initially set forth [for examination purposes, the former is assumed] and 2) the “proximal end configured to couple with [the] light source” is redundant.
Claim 8 recites the limitation "the surgical site" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the non-rigid, bendable surgical lighting system" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
In claim 9, in line 13, it is unclear as to whether the “lighting system” is referring to the same “lighting system” set forth in line 2 of claim 1 or line 1 of claim 8.  For examination purposes, it assumed that they are all referring to the same “lighting system”.
Claim 18 recites the limitation "the light source spectrum" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the transparent elastomer matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-5, 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,076,930. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application is generic to all that is recited in claims 1 and 6, respectively, of the Patent.  That is, claims 1 and 6 of the Patent falls entirely within the scope of instant claims 1, 8 and 15, or in other words, instant claims 1, 8 and 15 are anticipated by claims 1 and 6 of the Patent.  Specifically, because claims 1 and 6 of the Patent claims the same steps and structure (i.e. receive a reflected light intensity and a reflected color spectrum, display an image, compare the reflected light intensity and the reflected color spectrum, based on differences of the reflected light intensity and the reflected color spectrum in relation to the pre-selected color profile standard, wherein the pre-selected color profile standard is related to a distinct type of surgery, etc.), as claimed in instant claims 1, 8 and 15, the system/method of instant claims 1, 8 and 15 are anticipated by claims 1 and 6 of the Patent.
With regards to instant claims 2, 9 and 16, claims 1 and 6 of the Patent sets forth the same limitations.
With regards to instant claim 3, claim 3 of the Patent sets forth the same limitations. 
With regards to instant claim 4, claim 4 of the Patent sets forth the same limitations. 
With regards to instant claim 5, claim 5 of the Patent sets forth the same limitations. 
With regards to instant claims 10 and 17, claim 8 of the Patent sets forth the same limitations. 
With regards to instant claims 11 and 18, claim 9 of the Patent sets forth the same limitations. 
With regards to instant claims 12 and 19, claim 10 of the Patent sets forth the same limitations. 

Examiner’s Comment
Examiner notes that the claims are rejected under Double Patenting and 35 USC 112(b) rejections.  However, it should be noted that claims 1, 8 and 15 contain allowable subject matter, similarly as presented in the related application 14/899,254 (now US Patent No. 11/076,930).
Specifically, with regards to claims 1, 8 and 15, the prior art does not teach or suggest that the reflected light intensity and the reflected color spectrum are adaptively adjusted based on differences of said reflected light intensity and the reflected color spectrum in relation to said pre-selected color profile standard, wherein the pre-selected color profile standard is related to a distinct type of surgery and dynamically correcting the adaptively adjusted reflected color spectrum in relation to a change in lighting condition, in combination with the other claimed elements. 

Conclusion
This is a continuation of applicant's earlier Application No. 14/899,254.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793